Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of glucosylceramide, (S)-quinuclidin-3 -yl (2-(4’ -(2-m ethoxyethoxy)-[ 1,1 ’ -biphenyl]-4-yl)propan-2-yl)carbamate and Parkinson’s disease in the reply filed on 6/8/2020  is acknowledged. Upon further consideration the species requirement of a glucosyl ceramide synthase inhibitor is no longer required.
Claims 4 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2020.

Claims 1, 3, 6, 10, 12, 16 and 19 and are under consideration in the instant Office action.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 10, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krainc et al., WO2012/177997 (IDS) and Groener et al., 2008 (9/17/2020 PTO-892) in view of Bourque et a. US2014/371460 (9/17/2020 PTO-89) and Savica et al., 2016 (8/31/2021, PTO-892) and Mielke et al., 2011 (IDS) 
The instant claims are towards a method of detecting sphingolipid levels before and after administering treatment to a subject with Parkinson’s disease to determine its effectiveness.
Krainc teaches methods that involve treatment or prophylaxis for neurodegenerative proteopathies like Parkinson’s disease (see abstract, paragraph 4 and 72) as required in instant claims 1, 6, 10 and 12. Krainc teaches methods and compositions relating to treatment of proteopathic disease to identify agents useful in such treatment including lowering glucosylceramide levels (see paragraphs 122-124) as in instant claims 1, 3, 6. Krainc teaches that reducing glucosylceramide (GlcCer) levels by the inhibition of glucosylceramide synthase as treatment for -synucleinopathies like Parkinson’s disease and monitoring the disease progression (see paragraphs 4-7, 88-
Groener teaches measuring levels of the sphingolipids of glucosylceramide (GlcCer) and ceramide (Cer) in Gaucher disease patients (a proteopathy disease) before and after treatment (see abstract; page 73, 2nd column, 3rd paragraph; page 771st column, 3rd paragraph) as required in instant claims 1, 3, 6, 12 and 16. Groener teaches that the sample comprises plasma (see abstract, page 74, 2nd column) as in instant claims 1, 6, 10. Groener teaches using a glucosyl ceramide synthase inhibitor, miglustat, as a treatment for Gaucher disease (see page 72, 2nd column) as in instant claims 1, 6, 10, 16 and 19. 
See Krainc and Groener as discussed above. Neither Krainc nor Groener specifically teaches determining a ratio of glucosylceramide to sphingomyelin as required in instant claim 10 or the isoforms of the sphingolipids. Groener does teach using ratios of sphingolipids in plasma which include 16:0 GlcCer/ 16.0 lactosylceramide as an indicator of the severity of disease (see page 77, 1st column, 3rd paragraph) but does not specifically teach other sphingolipid isoforms. Krainc teaches that ceramide is the central molecule for the precursor of all major sphingolipids including sphingomyelin and glucosylceramide (see paragraphs 230).
Bourque teaches using glucosylceramide synthase inhibitors as treatments for a variety of diseases which include Gaucher disease and Parkinson’s disease (see paragraphs 3 and 311) as in instant claims 1, 6 and 10. Bourque teaches glucosylceramide synthase inhibitors as including eliglustast (see paragraph 683), 
Savica teaches that clinical and pathological phenotype of dementia with Lewy bodies (DLB aka Parkinson’s disease) and Alzheimer’s disease overlap (see abstract). Savica teaches examining plasma from diagnosed patients with DLB and AD (see abstract and page 44) as in instant claims 1, 6, 10 and 12. Savica teaches that the glucosylceramide is linked to -synuclein and leads to neurodegeneration and needs to be studied for the connection to PD or AD (see page 44, top of 1st column) as in instant claims 1, 3 and 10. Savica does not teach the claimed treatment as in the instant claims. 
Mielke teaches that plasma sphingomyelins (SM) are associated with cognitive progression in Alzheimer’ s disease and teaches using ratios of sphingomyelin and ceramides to predict Alzheimer’s disease (see abstract and page 260, 1st column, 2nd paragraph and page 264, 2nd column, 1st paragraph). Mielke teaches using total ceramides, total SM and all the summation of all detectable species (see page 261, 2nd column, 2nd paragraph) as in instant claim 6. Mielke does not teach treating PD as required in the instant claims.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Krainc, Groener, Bourque, Savica and Mielke. The person of ordinary skill in the art would have been motivated to make equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  Further, it would have been prima facie obvious to one of ordinary skill in the art choosing different GluCer isoforms, such as glucosylceramide C18:0 or glucosylceramide C22:0, for example; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).  See also MPEP §2143(E). Looking at all of the possible GlcCer isoform levels would be a reasonable step to determine the best inhibitor. Finally, one ordinary skill in the art would be motivated to use a ratio of different sphingolipids to determine the effects of treatment as already suggest by Groener, Savica and Mielke and one of ordinary skill in the art would be able to determine the best ratio use depending on the proteopathy being treated through routine optimization of the method (see MPEP § 2144.05) using the claimed ratio of .  

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. Applicant argues that none of the references teaches the claimed method of determining a level of a sphingolipid listed in claim 1 in a sample from plasma obtained from a subject with Parkinson’s disease or the determining the total level of one of the specific sphingolipids. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This is not found persuasive because all of the components are taught in all of the combined references and provide a clear motivation -synucleinopathies like Parkinson’s disease and monitoring the disease progression (see paragraphs 4-7, 88-89, 91, 93, 13, 133, 143, 153 and claims 3-4). Therefore, there is a clear teaching and guidance in the prior art that this would be favored method to monitor the changes when applying the treatment. The references of record clearly show what was known at the time of filing by one of ordinary skill in the art. Further, Mielke et al., 2013 (IDS) teaches plasma ceramide and glucosylceramide are altered in Parkinson’s disease. Therefore, the correlation between changes in sphingolipids and Parkinson’s disease is well established in the prior art and the combination of references already of record clearly set forth a reasonable expectation of determining the best assay of sphingolipid levels to monitor and the efficacy of using glucosyl ceramide synthase inhibitors for Parkinson’s disease. Applicant has failed to show how the prior art of record would not motivate one of ordinary skill in the art to use the known sphingolipids and determine the best assay for monitoring the disclosed treatment for Parkinson’s disease.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant argues that none of the references teach the specific assays and ratio assays in the instant claims in the Parkinson’s disease and that there is a reliance of impermissible hindsight. Applicant fails to specifically point out what is missing from the prior art and is only gleamed from the instant specification or claims. It is noted that most of the arguments seem to be focused on the fact that the claimed invention is not anticipated by only one reference in the prior art but rather that the rejection is an obvious rejection based on the known facts at the time of filing. The obvious rejection clearly set forth above all of the required motivation of why one of ordinary skill in the art would be motivated to perform the same determination of efficacy since the prior art already knows that sphingolipid levels are affected in the required patient population, Parkinson’s disease and the required treatment was also being applied to the patient population. Therefore, there is a clear motivation in the art to monitor those levels of sphingolipids since the glucosyl ceramide synthase inhibitors were already being used to treat the specified patient population.
Therefore, applicant’s arguments are not found persuasive and the rejection is maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649